Citation Nr: 0114562	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-14 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiovascular disease.  


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from September 1958 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claim. 

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain additional records.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  For example, the veteran 
testified at his personal hearing that shortly after his 
separation from service he underwent physical examinations 
for employment by two companies located in Chicago, Illinois, 
but was denied employment because of a heart condition.  His 
medical records from Baptist Hospital also reference prior 
treatment for hypertension by Dr. Peter Go.  There is no 
indication that any attempt has been made to retrieve these 
documents.  Accordingly, the RO should make arrangements to 
obtain these records on remand.  

The veteran' service medical records disclose that he was 
diagnosed as having a Grade I systolic murmur, probably 
functional, upon entry onto active duty in June 1958.  After 
service in 1990, he was diagnosed as having hypertensive 
cardiovascular disease.  However, no medical opinions have 
been obtained in this case.  

To ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded a VA examination in order to 
obtain opinions as to (a) whether his pre-service Grade I 
systolic murmur underwent an increase in severity beyond its 
natural progress during active service, and (b) whether it is 
at least as likely as not that any current cardiovascular 
disease (other than a systolic murmur) had its onset during 
active service, was present within one year of his separation 
from service, or is related to any in-service disease or 
injury.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  releases, identifying the dates 
of the examinations and addresses of 
the two employers located in 
Chicago, Illinois, or examination 
providers, for his employment 
physicals conducted after his 
separation from service (see 
Veteran's notice of disagreement and 
transcript of personal hearing dated 
August 25, 2000, page 3);

b.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Dr. Peter Go;

c.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of any other 
private care providers who treated 
the veteran for any cardiovascular 
problems since his separation from 
service to the present; and

d.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any cardiovascular problems, from 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.

The examiner should identify all current 
cardiovascular conditions found on 
examination and  provide opinions as to 
the following matters:

(a)  Whether it is at least as likely as 
not that the veteran's pre-service Grade 
I systolic murmur underwent a permanent 
worsening beyond the natural progression 
of such disability during active 
service; and
 
(b)  Whether it is at least as likely as 
not that any current cardiovascular 
disease (other than a systolic murmur) 
had its onset during active service, 
within one year of the veteran's 
separation from active service, or is 
related to any in-service disease or 
injury. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the physician for correction. 
38 C.F.R. § 4.2 (2000); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim. 

7.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
			Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


